UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7205



HENRY L. BEACH,

                                                Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-98-562-3-10BC)


Submitted:   October 8, 1998                 Decided:   October 29, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry L. Beach, Appellant Pro Se.     Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry L. Beach appeals the district court’s order denying his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Beach v. South Carolina, No. CA-98-562-3-10BC

(D.S.C. Aug. 3, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2